Citation Nr: 0328959	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
disability rating thereto.  The veteran filed a timely appeal 
to this determination, claiming entitlement to an initial 
disability rating in excess of 30 percent for his PTSD.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 1997, a transcript 
of which is of record.

In an October 2000 decision, the Board denied a rating in 
excess of 50 percent for the veteran's sinusitis, an initial 
disability rating in excess of 30 percent for PTSD, found 
that new and material evidence had not been presented to 
reopen the claim of service connection for hearing loss, and 
that a November 1970 rating decision was not the product of 
clear and unmistakable error (CUE).  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) became law.  By a 
January 2002 Order, the Court severed those parts of the 
Board's decision addressing his sinusitis, PTSD, and hearing 
loss claims, vacated the Board decision with respect to those 
claims, and remanded these matters for consideration of the 
VCAA.  The CUE claim was ultimately dismissed by the Court 
pursuant to an April 2002 Order.

In a decision dated in March 2003, the Board adjudicated the 
veteran's claim for an increased rating for sinusitis and his 
claim to reopen the claim for service connection for hearing 
loss.  In that decision, the Board determined that even 
though the VCAA was not in effect when the sinusitis and 
hearing loss claims were previously adjudicated, the duty to 
assist and notify provisions of this law had been satisfied.  

However, on the cover page of the March 2003 decision, the 
Board notified the veteran that it had determined that the 
appeal for entitlement to an initial rating in excess of 30 
percent for PTSD required further development.  Therefore, 
the Board undertook additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. §19.9(a)(2)), to 
include requesting additional information from the veteran 
regarding any outstanding medical treatment records and 
scheduling the veteran for a VA psychiatric examination.  In 
May 2003, the Board sent the veteran a letter requesting that 
he complete a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for each health care provider who had provided treatment for 
his PTSD since August 1998 to allow VA to request copies of 
all such records.  The Board also scheduled the veteran for a 
VA psychiatric examination.  

Subsequent to the issuance of the May 2003 letter, in the 
case of Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having first remanded 
the case to the RO for initial consideration.  

However, in this case the Board observes that no additional 
evidence was obtained as a result of the internal Board 
development efforts.  While the veteran was scheduled for a 
VA psychiatric examination in June 25, 2003, a printout of 
the computerized scheduling sheet for this examination 
indicates that the veteran failed to report for the scheduled 
examination.  In addition, the veteran failed to respond to 
the Board's request for information regarding treatment 
sources and did not return any VA Forms 21-4142.  In June 
2003, the veteran independently submitted directly to the 
Board copies of VA mental health notes dated from August 1995 
to May 2003 which he had requested himself, along with a 
cover letter explicitly waiving initial RO consideration of 
these records.  However, as these records were not obtained 
pursuant to the now-invalidated internal Board development 
procedures, and since the veteran waived initial RO review of 
this evidence, the Board finds that Board adjudication of the 
veteran's appeal with initial consideration of these newly-
received records may now proceed.

However, for reasons that will be explained below, the Board 
finds that, unlike the veteran's claim for an increased 
rating for sinusitis and his claim to reopen the claim for 
service connection for hearing loss, the duty to assist and 
notify provisions of the VCAA have not been satisfied as to 
his claim for an increased initial disability rating for 
PTSD, and that a REMAND regarding this claim is required.

As an additional matter, the Board notes that the veteran was 
previously represented by a private attorney.  However, 
following the Court's Order, the veteran appointed a veterans 
service organization (VSO) as his accredited representative.  
Correspondence was sent to this VSO in September 2002, 
informing them that additional argument and evidence could be 
presented in support of the veteran's appeal, and that they 
had 90 days in which to do so.  No response appears to be on 
file from the VSO regarding this correspondence and the 
veteran's currently accredited representative should be 
permitted to submit any additional argument or evidence prior 
to return of the case to the Board.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in October 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in January 2002, following the filing of a 
Motion for Remand and to Stay Proceedings by the Secretary of 
VA and a Response to Appellee's Motion for Remand and Stay by 
the appellant.  This motion was filed, and subsequently 
granted, in order to ensure compliance with a recent decision 
from the Federal Circuit Court of Appeals.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by a new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claim for VA benefits in this case prior to that date; 
that claim remains pending before VA.  Thus, to the extent 
that the Kuzma case may be distinguished from the instant 
case because of the finality of the Board decision in Kuzma 
at the time of the November 2000 VCAA enactment date, the 
Board finds that such provisions of the VCAA are applicable 
to this pending appeal.  Moreover, the Board is bound to 
follow the mandates of the Court's January 2002 Order in 
adjudicating the veteran's instant appeal.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

For reasons that are not entirely clear, it does not appear 
that either a statement of the case (SOC) or a supplemental 
statement of the case (SSOC) has ever been issued regarding 
the veteran's claim for an initial disability rating in 
excess of 30 percent for PTSD.  A deferred rating decision 
dated in August 1998 notes that the veteran had filed a 
notice of disagreement regarding the initial disability 
rating of 30 percent assigned for his PTSD disorder, and 
instructed that an SOC be released.  However, a thorough 
review of the veteran's claims file does not show that such a 
document is of record, if indeed one was sent to the veteran.  
The Board finds that an SOC must be sent to the veteran in 
this case prior to appellate review in order to fulfill the 
duty to assist the veteran, as it contains a summary 
apprising a veteran of the laws, regulations and evidence 
concerning his claim.  However, as both the Board and the 
Court have already taken jurisdiction over the veteran's 
claim for an initial disability rating in excess of 30 
percent for PTSD, the Board determines that the requirement 
that the veteran submit a timely appeal to this SOC in order 
to perfect his appeal should be waived. 

In addition, VA must fully address whether VA's new duty to 
notify has been satisfied, pursuant to the instructions 
contained in the Court's Order.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that there is a 
statutory and regulatory requirement that VA specifically 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claim, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure.  The RO should then readjudicate 
the veteran's claim for an initial 
disability rating in excess of 30 percent 
for PTSD, with due consideration given to 
any new evidence received since the time 
of the initial August 1997 rating decision 
issued for this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with an 
SOC.  The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 


matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	
	S. L. KENNEDY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



